UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 March 16, 2016 Date of Report (Date of earliest event reported) Epoxy, Inc. (Exact Name of Registrant as Specified in Charter) Nevada 000-53669 26-1823118 (State or other jurisdiction of (Commission File (IRS Employer Identification incorporation) Number) No.) 2518 Anthem Village Drive, Suite 100 Henderson NV 89052 (Address of Principal Executive Offices) 1-702-350-2449 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) [Missing Graphic Reference] 1 ITEM 5.03 Amendments to Articles of Incorporation or Bylaws On March 16, 2016 pursuant to approval by the Board of Directors and shareholders, the registrant filed an Amendment to its Articles of Incorporation increasing the authorized shares to 900,000,000 with 850,000,000 common and 50,000,000 preferred shares.The filed Amendment is attached hereto as an exhibit. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits. The exhibits listed in the following Exhibit Index are filed as part of this Current Report on Form 8-K: Exhibit No. Description Amendment of Articles Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EPOXY, INC. a Nevada corporation Dated: March 17, 2016 By: /s/Dave Gasparine Dave Gasparine President and CEO 2
